DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites “computer-readable medium”  After close inspection, the examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer-readable medium and what is not to be included as a computer-readable medium.  An examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 15-18, 20-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2018/0262304) in view of  Park et al. (US Pub. 2016/0230685).
Regarding claims 1, 16 and 24, Wang teaches a method of wireless communication, comprising: identifying, by a first wireless communication device, a first configuration from a plurality of configurations for mapping an uplink resource indicator to resources in a plurality of subbands (step 605 in Figure 6); communicating, by the first wireless communication device with the second wireless communication device, the uplink resource indicator (see “ACK/NACK resource configuration” in step 610 in Figure 6); and communicating, by the first wireless communication device with the second wireless communication device, an uplink communication signal using a first resource of the resources 
Regarding claims 2, 17 and 25, Wang teaches the uplink resource indicator is an acknowledgement resource indicator (ARI) (see “ACK/NACK resource configuration” in step 610 in Figure 6), and wherein the communicating the uplink communication signal includes: communicating, by the first wireless communication device with the second wireless communication device, an acknowledgement/not-acknowledgement (ACK/NACK) feedback using the first resource (see “ACK/NACK” in step 630 in Figure 6).
Regarding claims 3, 18 and 26, Wang teaches the communicating the uplink communication signal includes: transmitting, by the first wireless communication device to the second wireless 
Regarding claims 5 and 20, Wang teaches communicating, by the first wireless communication device with the second wireless communication device, a message indicating the first configuration (step 605 in Figure 6).
Regarding claim 6, Wang teaches the first configuration indicates that the uplink resource indicator includes a set of bits identifying a resource in a subset of the resources in the plurality of subbands, and wherein the first resource corresponds to the identified resource [0065].
Regarding claims 7, 21 and 28, Wang teaches the first configuration further indicates that the uplink resource indicator includes a set of bits identifying a resource within a subband of the plurality of subbands (“resource identifier” in [0087]) and that the identified resource is repeated in each subband of the plurality of subbands (“implicit mapping to select specific resources within the subset identified by the ARI” in [0065]), and wherein the first resource corresponds to the identified resource in a first subband of the plurality of subbands [0065].
Regarding claims 8, 22 and 29, Wang teaches the first configuration indicates that the uplink resource indicator includes: a first set of bits identifying at least a first subband and a second subband of the plurality of subbands (“sub-band indexes” in [0087]); and a second set of bits identifying a resource in the first subband and a resource in the second subband (“resource identifier” in [0087]), and wherein the first resource corresponds to the identified resource in the first subband [0065].
Regarding claims 9, 23 and 30, Wang teaches communicating, by the first wireless communication device with the second wireless communication device, a message indicating at least a first subband and a second subband of the plurality of subbands associated with the first configuration (“sub-band indexes” in [0087]), wherein the first configuration indicates that the uplink resource indicator includes a set of bits identifying a resource within the first subband and repeated in the second 
Regarding claim 10, Park teaches the communicating the uplink resource indicator includes: communicating, by the first wireless communication device with the second wireless communication device, a downlink control information (DCI) message including the uplink resource indicator (“specific bit field (hereinafter referred to as an ACK/NACK resource indicator (ARI)) in the DCI” in [0180]).
Regarding claim 15, Park teaches the first wireless communication device and the second wireless communication device are located within a cell, and wherein the subband priority configuration (see “primary BWP” in [0394]) is based on a cell index of the cell (“a cell Identifier (ID) by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB” in [0063]).
Claims 4, 11-14, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Park et al. and further in view of Intel (WO 2017/180179 A1 as submitted by the applicant with IDS received on 05/20/2020).
Regarding claims 4, 19 and 27, Wang in view of Park teaches the limitations in claims 1, 16 and 24 as shown above.  Wang in view of Park, however, does not teach communicating, by the first wireless communication device with the second wireless communication device, a message indicating a rule to identify the first configuration from the plurality of configurations based on whether the uplink communication signal is to be transmitted within a transmission opportunity (TXOP) of the second wireless communication device or outside a TXOP of the second wireless communication device.  Intel teaches communicating, by the first wireless communication device with the second wireless communication device, a message indicating a rule to identify the first configuration from the plurality of configurations based on whether the uplink communication signal is to be transmitted within a 
Regarding claim 11, Intel teaches the communicating the uplink communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the uplink communication signal using the first resource in a first subband of the plurality of subbands based on a listen-before-talk (LBT) in the plurality of subbands [0034].
Regarding claim 12, Intel teaches monitoring, by the first wireless communication device, for a subband acquisition indication from the second wireless communication device in the plurality of subbands [0034]; and determining, by the first wireless communication device, whether to perform the LBT in a category 2 LBT mode or a category 4 LBT mode based on whether a subband acquisition indication message is received from the second wireless communication device [0034].
Regarding claim 13, Park teaches the uplink resource indicator indicates at least the first resource in the first subband and a second resource in a second subband of the plurality of subbands based on the first configuration, and wherein the transmitting the uplink communication signal in the first subband is further based on a priority order of the first subband and the second subband (see “primary BWP” in [0394]).
Regarding claim 14, Wang teaches monitoring, by the first wireless communication device, for a subband acquisition indication from the second wireless communication device in the plurality of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLEMENCE S HAN/Primary Examiner, Art Unit 2414